



EXHIBIT 10.45
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
P R E A M B L E
This Amended and Restated Employment Agreement defines the essential terms and
conditions of our employment relationship with you. The subjects covered in the
Agreement are vitally important to you and to the Company. Thus, you should read
the document carefully and ask any questions before signing the Agreement.
This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is entered into as
of November 16, 2018 between Hill-Rom Holdings, Inc., an Indiana corporation
(the “Company”), and Carlos Alonso Marum (“Executive”), and supersedes and
replaces in its entirety that certain employment agreement entered into between
the Company and Executive, dated March 19, 2015, as amended April 24, 2018 by
that certain First Amendment thereto, the “Prior Employment Agreement”).
W I T N E S S E T H:
WHEREAS, the Company and its affiliated entities are engaged in the healthcare
industry throughout the United States and abroad including, but not limited to,
the design, manufacture, sale, service and rental of hospital beds and
stretchers, hospital furniture, medical‑related architectural products,
specialty sleep surfaces (including therapeutic surfaces), air clearing devices,
biomedical and asset management services, as well as other medical-related
accessories, devices, products and services;
WHEREAS, the Company is willing to continue to employ Executive in an executive
or managerial position and Executive desires to continue to be employed by the
Company in such capacity based upon the terms and conditions set forth in this
Agreement;
WHEREAS, in the course of the continued employment contemplated under this
Agreement, Executive has acquired, and it will be necessary for Executive to
continue to acquire and maintain knowledge of certain trade secrets and other
confidential and proprietary information regarding the Company as well as any of
its parent, subsidiary and/or affiliated entities (hereinafter jointly referred
to as the “Companies”); and
WHEREAS, the Company and Executive (collectively referred to as the “Parties”)
acknowledge and agree that the execution of this Agreement, as amended and
restated, is necessary to memorialize the terms and conditions of their
employment relationship as well as safeguard against the unauthorized disclosure
or use of the Company’s confidential information and to otherwise preserve the
goodwill and ongoing business value of the Company.
NOW THEREFORE, in consideration of Executive’s employment, the Company’s
willingness to disclose certain confidential and proprietary information to
Executive and the mutual covenants contained herein as well as other good and
valuable consideration, the receipt of which is hereby acknowledged, the Parties
agree as follows:





--------------------------------------------------------------------------------





1.
Employment.

(a)
Continuing on the date hereof and ending as provided in Paragraph 9 herein, the
Executive agrees to continue to serve as Senior Vice President, President
International for the Company, reporting to the Chief Executive Officer of the
Company (the “CEO”). Executive agrees to perform all duties and responsibilities
traditionally assigned to, or falling within the normal responsibilities of, an
individual employed as Senior Vice President, President, International of the
Company. Executive also agrees to perform any and all additional duties or
responsibilities consistent with such position as may be assigned by the Board
of Directors of the Company (the “Board”) or the CEO in its or his or her sole
discretion.

(b)
The Company agrees to continue to employ the Executive pursuant to the terms of
this Agreement, and the Executive agrees to continue be so employed, for a term
of one (1) year (the “Initial Term”) commencing as of the date hereof. On the
first anniversary of the date hereof and, after the Initial Term, on such first
anniversary and each annual anniversary of such date thereafter, the term of
this Agreement shall be automatically extended for successive one-year periods,
provided, however, that either party hereto may elect not to extend this
Agreement by giving written notice to the other party at least one hundred and
eighty (180) days prior to any such anniversary date. Notwithstanding the
foregoing, the Executive’s employment hereunder may be earlier terminated in
accordance with Section 9 hereof. The period of time between the date hereof and
the termination of the Executive’s employment hereunder shall be referred to
herein as the “Employment Term.”

2.
Efforts and Duty of Loyalty. During the Employment Term, Executive covenants and
agrees to exercise reasonable efforts to perform all assigned duties in a
diligent and professional manner and in the best interest of the Company.
Executive agrees to devote Executive’s full working time, attention, talents,
skills and efforts to further the Company’s business interests. Executive agrees
not to engage in any outside business activity, whether or not pursued for gain,
profit or other pecuniary advantage, without the express written consent of the
Company. Executive shall act at all times in accordance with the Company’s code
of ethical business conduct, and all other applicable policies which may exist
or be adopted by the Company from time to time. The Executive may serve on other
boards of directors as long as such service shall not interfere with the proper
performance of Executive’s duties and obligations hereunder consistent with the
Company’s Corporate Governance Standards for Board of Directors and applicable
laws, with the prior consent of the Company.

3.
At-Will Employment. Subject to the terms and conditions of the severance
opportunity set forth below, Executive specifically acknowledges and accepts
such employment on an “at-will” basis and agrees that both Executive and the
Company retain the right to terminate this relationship at any time, with or
without cause, for any reason not prohibited by applicable law upon notice as
required by this Agreement.

4.
Compensation. For all services rendered by Executive on behalf of, or at the
request of, the Company, in Executive’s capacity as Senior Vice President,
President International of the Company, Executive shall be compensated as
follows during the Employment Term.






--------------------------------------------------------------------------------





(a)
Base Salary. For the services performed by Executive under this Agreement, the
Company shall pay Executive a base salary of Four Hundred Eighty-Eight Thousand
Dollars ($488,000) per year (“Base Salary”). The Base Salary shall be paid in
the same increments as the Company’s normal payroll, but no less frequently than
monthly, and prorated for any partial year of service during the Employment
Term. Executive’s Base Salary shall be reviewed at least annually.

(b)
Bonus. The Executive shall participate in any short-term incentive compensation
program as may be in effect from time to time, as determined solely at the
discretion of the Board, or any other bonus program as the Company may establish
from time to time in its sole discretion. For each fiscal year, the annual
performance bonus target will be not less than 70% of Base Salary earned during
such fiscal year (the “Target Bonus”). The Target Bonus will be based upon the
performance measures and objectives established by the Board from time to time,
but ultimately subject to the Compensation and Management Development
Committee’s (“Committee”) discretion. The minimum annual performance bonus will
be 0% of the Target Bonus and the maximum annual performance bonus will be 200%
of the Target Bonus. Any bonus earned shall be paid no later than March 15th of
the calendar year following the calendar year in which the applicable fiscal
year ended, subject to the Executive remaining continuously employed with the
Company through the date that such bonus is paid, except as otherwise expressly
provided hereunder.

(c)
Equity Awards. The Executive shall be eligible to receive equity and other
long-term incentive awards under the equity-based incentive compensation plans
adopted by the Company during the Employment Term for which employees are
generally eligible. The level of the Executive’s participation in any such plan,
if any, shall be determined in the sole discretion of the Committee from time to
time.

(d)
Other Benefits. During the Employment Term, Executive will be entitled to
participate in and receive such additional benefits and perquisites, including
retirement and health and welfare benefits (such as participation in the
supplemental executive retirement plan (the “SERP”), supplemental long-term
disability insurance coverage, a Company-paid Executive physical examination,
reimbursement for a portion of tax preparation and estate and financial planning
services and flexible paid time off in accordance with the Company’s policy on
accrual and use applicable to employees as in effect from time to time,
including, but not limited to, forty (40) hours of sick leave), in each case, as
are available to other senior executives of the Company and as the Board may
deem appropriate and as pre-approved by the Committee. The Executive’s
participation will be subject to the terms of the applicable plan documents and
generally applicable Company policies. Notwithstanding the foregoing, the
Company may modify or terminate any employee benefit plan at any time.

5.
Changes to Compensation. Notwithstanding anything contained herein to the
contrary, Executive acknowledges that the Company specifically reserves the
right to make changes to Executive’s compensation in its sole discretion
including, but not limited to, modifying or eliminating a compensation
component. The Parties agree that such changes shall be






--------------------------------------------------------------------------------





deemed effective immediately and an approved modification of this Agreement
unless, within thirty (30) days after receiving notice of such change, Executive
exercises Executive’s right to terminate this Agreement Without Cause or for
Good Reason, as provided and defined below in Paragraph 9, as may be applicable.
6.
Direct Deposit. Within thirty (30) days of the date hereof, Executive agrees to
make all necessary arrangements to have all sums paid pursuant to this Agreement
direct deposited into one or more bank accounts as designated by Executive.

7.
Predecessor Employers. Except as otherwise disclosed in writing to the Committee
of the Board prior to the date hereof Executive warrants that Executive is not a
party to any contract, restrictive covenant, or other agreement purporting to
limit or otherwise adversely affecting Executive’s ability to secure employment
with any third party. Alternatively, should any such agreement exist, Executive
warrants that the contemplated services to be performed hereunder will not
violate the terms and conditions of any such agreement.

8.
Restricted Duties. Executive agrees not to disclose, or use for the benefit of
the Company, any confidential or proprietary information belonging to any
predecessor employer(s) that otherwise has not been made public and further
acknowledges that the Company has specifically instructed Executive not to
disclose or use such confidential or proprietary information. Based on
Executive’s understanding of the anticipated duties and responsibilities
hereunder, Executive acknowledges that such duties and responsibilities will not
compel the disclosure or use of any such confidential and proprietary
information.

9.
Termination. The Executive’s employment with the Company and the Employment Term
shall end early upon the first to occur of any of the following events:

(a)
Death. In the event Executive dies during the Employment Term, this Agreement
shall automatically terminate upon the date of death of the Executive.

(b)
Disability. In the event Executive suffers a Disability (as defined herein)
during the term of employment, this Agreement shall automatically be terminated
on the date of such Disability. For purposes of this Agreement, Executive shall
be considered to have suffered a “Disability”: (i) upon a good faith
determination by Company that, as a result of any mental or physical impairment,
Executive is and will likely remain unable to perform the essential functions of
Executive’s duties or responsibilities hereunder on a full-time basis for one
hundred eighty (180) days, with or without reasonable accommodation, or (ii)
Executive becomes eligible for or receives any benefits pursuant to the
Company’s long-term disability policy. Notwithstanding anything expressed or
implied above to the contrary, the Company agrees to fully comply with its
obligations under the Family and Medical Leave Act of 1993 and the Americans
with Disabilities Act as well as any other applicable federal, state, or local
law, regulation, or ordinance governing the provision of leave to individuals
with serious health conditions or the protection of individuals with
disabilities as well as the Company’s obligation to provide reasonable
accommodation thereunder.






--------------------------------------------------------------------------------





(c)
Cause. Executive’s employment may be terminated by the Company at any time for
Cause without notice or prior warning. For purposes of this Agreement, “Cause”
shall mean the Company’s good faith determination that Executive has:

(i)
Acted with gross neglect or willful misconduct in the discharge of Executive’s
duties and responsibilities, or refused to follow or comply with the lawful
direction of the Board or the terms and conditions of this Agreement; provided,
however, that such refusal is not based primarily on Executive’s good faith
compliance with applicable legal or ethical standards.

(ii)
Acquiesced or participated in any conduct that is dishonest, fraudulent,
illegal, unethical, involves moral turpitude or is otherwise illegal and
involves conduct that has the potential, in the Board’s reasonable opinion, to
cause the Company, its officers or its directors significant embarrassment or
ridicule.

(iii)
Violated a material requirement of any Company policy or procedure, specifically
including a violation of the Company’s code of ethics.

(iv)
Violated any provisions of the restrictive covenants listed in Paragraph 13.

(v)
Engaged in any act that, in the reasonable opinion of the Board, would hold the
Company, its officers or directors up to probable civil or criminal liability,
provided that, if Executive acts in good faith for compliance with applicable
legal or ethical standards, such actions shall not be grounds for termination
for Cause.

(vi)
Breached the warranties of Executive set forth in Paragraph 7 herein.

(vii)
Engaged in such other conduct recognized at law as constituting cause.

Upon the occurrence or discovery of any event specified above, the Company shall
have the right to terminate Executive’s employment, effective immediately, by
providing notice thereof to Executive. Absent written mutual agreement
otherwise, the Parties agree in advance that it is not possible for Executive to
cure any violations of sub-paragraphs (ii), (iv) or (vi) and, therefore, no
opportunity for cure need be provided in those circumstances. Notwithstanding
the foregoing, the Company may not terminate the Executive’s employment for
Cause unless (A) a determination that cause exists is made and approved by a
majority of the Board, (B) if the circumstance giving rise to the issue is one
of the provisions enumerated above that are capable of being cured the Executive
is given at least ten (10) days’ written notice of the Board meeting called to
make such determination, and (C) the Executive is given the opportunity to
address the Board at such meeting.
(d)
Without Cause. The Parties agree that either party may terminate this employment
relationship at any time, “Without Cause”, upon sixty (60) days’ advance written
notice or, if terminated by the Company, pay in lieu of notice (hereinafter
referred to as “Notice Pay”). However, in no event shall Executive be entitled
to Notice Pay






--------------------------------------------------------------------------------





if Executive is eligible for and accepts severance payments pursuant to the
provisions of Paragraph 10(d) below. Notice pay shall be paid as if the
Executive remained on payroll, subject to Paragraph 10(d) hereof.
(e)
Good Reason. Executive may terminate Executive’s employment and declare this
Agreement to have been terminated for “Good Reason” upon the occurrence, without
Executive’s consent, of any of the following circumstances:

(i)
the assignment to Executives of duties that are materially inconsistent with
Executive’s position as Senior Vice President, President International;

(ii)
the failure to elect or reelect Executive as Senior Vice President, President
International of the Company (unless such failure is related in any way to the
Company’s decision to terminate Executive for Cause);

(iii)
a reduction by the Company in the amount of Executive’s Base Salary or the
discontinuation or reduction by the Company of Executive’s participation at
previously existing levels of eligibility in any incentive compensation,
additional compensation or equity programs, benefits, policies or perquisites;
provided, however, that the Company may make such changes and/or reductions
without implicating the provisions of this subparagraph (iii) so long as
Executive is treated in a manner that is commensurate with the treatment of
other senior executives of the Company;

(iv)
a failure by the Company to perform its obligations under this Employment
Agreement; and

(v)
the relocation of the Company’s principal executive offices or Executive’s place
of work to a location requiring a change of more than fifty (50) miles in
Executive’s daily commute.

Notwithstanding the foregoing, no termination of employment by Executive shall
constitute a termination for Good Reason unless (A) Executive gives the Company
written notice of the existence of an event described in each of subparagraphs
(i) through (v) above within ninety (90) days following the occurrence of such
event, (B) the Company does not remedy such event described in each of
subparagraphs (i) through (v) above, as applicable, within thirty (30) days of
receiving the notice described in the preceding clause (A), and (C) Executive
terminates employment within sixty (60) days of the end of the cure period
specified in clause (B), above.
(f)
Voluntary Termination. Executive may voluntarily, and without Good Reason,
terminate Executive’s employment for any reason.

(g)
Expiration of Employment Term; Non-Extension of Agreement. This Agreement may be
terminated upon the expiration of the Employment Term due to a non-extension of
the Agreement by the Company or the Executive.

10.
Consequences of Termination.






--------------------------------------------------------------------------------





(a)
Death. In the event that Executive’s employment and the Employment Term ends on
account of the Executive’s death, the Executive or the Executive’s estate, as
the case may be, shall be entitled to the following (with the amounts due
hereunder to be paid in accordance with the Company’s past practice and
applicable law):

(i)
immediate vesting in the SERP, which shall be paid in accordance with the award
agreements, benefits plans, past practice and applicable law (the “SERP
Benefit”);

(ii)
any Base Salary, earned but unpaid through the date of termination; and

(iii)
all other deferred compensation, payments, accrued benefits of employment or
fringe benefits to which the Executive may be entitled pursuant to the express
terms of (A) any applicable compensation arrangement, (B) any applicable
benefit, equity or fringe benefit plan, program or grant or (C) this Agreement
(collectively, Paragraphs 10(a)(ii) and ý10(a)(iii) hereof shall be hereafter
referred to as the “Accrued Benefits”).

(b)
Disability. In the event that the Executive’s employment and the Employment Term
ends on account of the Executive’s Disability, the Company shall pay or provide
to the Executive the Accrued Benefits and the SERP Benefit.

(c)
Termination for Cause; Voluntary Termination; Non-Extension of Employment Term.
If the Executive’s employment is terminated (i) by the Company for Cause, (ii)
by the Executive voluntarily and without Good Reason, or (iii) as a result of
the non-extension of the Employment Term by either party as provided in
Paragraph 9, the Company shall pay or provide to the Executive the Accrued
Benefits.

(d)
Termination Without Cause or for Good Reason. In the event Executive’s
employment is terminated by the Company Without Cause or by the Executive for
Good Reason, the Company shall pay or provide the Executive with the following,
(subject to the provisions of Paragraph 26):

(i)
the Accrued Benefits;

(ii)
the SERP Benefit;

(iii)
one (1) times the sum of (A) Executive’s Base Salary for a period of twelve (12)
months plus (B) the Executive’s Target Bonus for the year in which the
Executive’s employment is terminated. Except as required by Code Section 409A
(as defined below), this total amount shall be paid in accordance with the
Company’s standard payroll practices (e.g. bi-weekly) over the twelve (12) month
period following Executive’s termination, except no payment shall be made until
after the Release (as defined below) becomes effective and the first payment
thereafter shall include any missed payment. Notwithstanding the foregoing, if
any execution and revocation period overlap two calendar years, the first
payment will be paid in the second (2nd) calendar year and shall include any
missed payment;






--------------------------------------------------------------------------------





(iv)
If Executive elects continuation coverage under the Company’s medical plan
pursuant to Part 6 of Subtitle B of title I of the Employee Retirement Income
Security Act of 1974, as amended (“COBRA”), the Company shall reimburse
Executive, on a monthly basis, for a portion of Executive’s COBRA payments
(provided such reimbursement does not result in any taxes or penalties for the
Company) in an amount equal to the difference between (A) the amount the Company
paid as a monthly premium for Executive’s participation in such plan immediately
prior to Executive’s termination Without Cause or termination for Good Reason
and (B) the amount Executive was required to pay as a monthly premium for
participation in such plan immediately prior to such termination, until the
earlier of (x) the end of the twelve (12) month period beginning on the
effective date of termination of the Executive’s employment hereunder, or (y)
such time as the Executive is eligible to be covered by comparable benefits of a
subsequent employer. The Executive agrees to notify the Company promptly if and
when Executive begins employment with another employer and if and when Executive
becomes eligible to participate in any health or welfare plans of another
employer; and

(v)
a lump sum payment in cash equal to the portion of the Target Bonus which would
have been payable to the Executive for the fiscal year in which the termination
occurred, based on the actual performance level during such fiscal year, but
with such amount further prorated based on the number of days that elapsed
between the start of such fiscal and the date of such termination of Executive’s
employment. This pro-rated bonus (if any) will be paid at such time as the bonus
would have been paid had Executive remained employed with the Company through
the end of the applicable bonus period.

Payments and benefits provided pursuant to this Paragraph 10(d) shall be paid in
lieu of, and not in addition to, any other contractual, notice or statutory pay
or other accrued compensation obligation (excluding accrued wages and deferred
compensation).
11.
Release. Any payments made pursuant to Paragraph 10(d) are contingent upon
Executive materially complying with the restrictive covenants contained herein
and executing a separation and release agreement in a form not substantially
different from the form attached as Exhibit A (the “Release”). Further, the
Company’s obligation to provide payments pursuant to Paragraph 10(d) shall be
deemed null and void should Executive fail or refuse to execute and deliver to
the Company the Company’s then standard Release (without modification) within
any time period as may be prescribed by law or, in absence thereof, twenty-one
(21) days after the Executive’s Effective Termination Date (as defined in the
Release).

12.
Reaffirmation. Upon termination of Executive’s employment for any reason,
Executive agrees, if requested to reaffirm in writing Executive’s
post-employment obligation as set forth in this Agreement, that Executive will
make such reaffirmation.






--------------------------------------------------------------------------------





13.
Restrictive Covenants. The capitalized terms used, but not defined herein in
Paragraphs 13(a) through 13(i), will have the meanings given to such terms in
Paragraph 13(j).

(a)
Assignment of Rights.

(i)
Copyrights. Executive agrees that all works of authorship fixed in any tangible
medium of expression by Executive during the term of this Agreement relating to
the Company’s business (“Works”), either solely or jointly with others, shall be
and remain exclusively the property of the Company. Each such Work created by
Executive is a “work made for hire” under the copyright law and the Company may
file applications to register copyright in such Works as author and copyright
owner thereof. If, for any reason, a Work created by Executive is excluded from
the definition of a “work made for hire” under the copyright law, then Executive
does hereby assign, sell, and convey to the Company the entire rights, title,
and interests in and to such Work, including the copyright therein, to the
Company. Executive will execute any documents that the Company deems necessary
in connection with the assignment of such Work and copyright therein. Executive
will take whatever steps and do whatever acts the Company requests, including,
but not limited to, placement of the Company’s proper copyright notice on Works
created by Executive to secure or aid in securing copyright protection in such
Works and will assist the Company or its nominees in filing applications to
register claims of copyright in such Works. The Company shall have free and
unlimited access at all times to all Works and all copies thereof and shall have
the right to claim and take possession on demand of such Works and copies.

(ii)
Inventions. Executive agrees that all discoveries, concepts, and ideas, whether
patentable or not, including, but not limited to, apparatus, processes, methods,
compositions of matter, techniques, and formulae, as well as improvements
thereof or know-how related thereto, relating to any present or prospective
product, process, or service of the Company (“Inventions”) that Executive
conceives or makes during the term of this Agreement relating to the Company’s
business, shall become and remain the exclusive property of the Company, whether
patentable or not, and Executive will, without royalty or any other
consideration:

(A)
Inform the Company promptly and fully of such Inventions by written reports,
setting forth in detail the procedures employed and the results achieved;

(B)
Assign to the Company all of Executive’s rights, title, and interests in and to
such Inventions, any applications for United States and foreign letters patent,
any United States and foreign letters patent, and any renewals thereof granted
upon such Inventions;






--------------------------------------------------------------------------------





(C)
Assist the Company or its nominees, at the expense of the Company, to obtain
such United States and foreign letters patent for such Inventions as the Company
may elect; and

(D)
Execute, acknowledge, and deliver to the Company at the Company’s expense such
written documents and instruments, and do such other acts, such as giving
testimony in support of Executive’s inventorship, as may be necessary in the
opinion of the Company, to obtain and maintain United States and foreign letters
patent upon such Inventions and to vest the entire rights and title thereto in
the Company and to confirm the complete ownership by the Company of such
Inventions, patent applications, and patents.

(b)
Return of Company Property. All records, files, drawings, documents, data in
whatever form, business equipment (including computers, cell phones, etc.), and
the like relating to, or provided by, the Company shall be and remain the sole
property of the Company. Upon termination of employment, Executive shall
immediately return to the Company all such items without retention of any copies
and without additional request by the Company. De minimis items such as pay
stubs, 401(k) plan summaries, employee bulletins, and the like are excluded from
this requirement. Executive may retain Executive’s address books to the extent
they only contain contact information.

(c)
Confidential Information. Executive acknowledges that the Companies possess
certain trade secrets as well as other confidential and proprietary information
which they have acquired or will acquire at great effort and expense. Such
information may include, without limitation, confidential information, whether
in tangible or intangible form, regarding the Companies’ products and services,
marketing strategies, business plans, operations, costs, current or prospective
customer information (including customer identities, contacts, requirements,
creditworthiness, preferences, and like matters), product concepts, designs,
prototypes or specifications, research and development efforts, technical data
and know‑how, sales information, including pricing and other terms and
conditions of sale, financial information, internal procedures, techniques,
forecasts, methods, trade information, trade secrets, software programs, project
requirements, inventions, trademarks, trade names, and similar information
regarding the Companies’ business(es) (collectively referred to herein as
“Confidential Information”). Executive further acknowledges that, as a result of
Executive’s employment with the Company, Executive will have access to, will
become acquainted with, and/or may help develop, such Confidential Information.
Confidential Information shall not include information readily available in the
public so long as such information was not made available through fault of
Executive or wrong doing by any other individual.

(d)
Restricted Use of Confidential Information. Executive agrees that all
Confidential Information is and shall remain the sole and exclusive property of
the Company and/or its affiliated entities. Except as may be expressly
authorized by the Company in






--------------------------------------------------------------------------------





writing, or other than in the course of the Executive’s employment and for the
benefit of the Company, Executive agrees not to disclose, or cause any other
person or entity to disclose, any Confidential Information to any third party
while employed by the Company and for as long thereafter as such information
remains confidential (or as limited by applicable law). Further, Executive
agrees to use such Confidential Information only in the course of Executive’s
duties in furtherance of the Company’s business and agrees not to make use of
any such Confidential Information for Executive’s own purposes or for the
benefit of any other entity or person. The foregoing shall not apply to
information that (i) was known to the public prior to its disclosure to the
Executive; (ii) becomes generally known to the public subsequent to disclosure
to the Executive through no wrongful act of the Executive or any representative
of the Executive; or (iii) the Executive is required to disclose by applicable
law, regulation or legal process, or is requested by subpoena, court order or a
governmental, regulatory or self-regulatory body with the apparent authority to
disclose any Confidential Information (provided that in such case the Executive
shall (A) provide the Company with prior notice of the contemplated disclosure,
(B) cooperate with the Company at its expense in seeking a protective order or
other appropriate protection of such information, and (C) disclose only that
Confidential Information which Executive is legally required to disclose).
(e)
Non-Solicitation. During Executive’s employment and for a period of twelve (12)
months thereafter, Executive agrees not to directly or indirectly engage in the
following prohibited conduct:

(i)
Solicit, offer products or services to, or accept orders for, any Competitive
Products or otherwise transact any competitive business on behalf of any
Competitor;

(ii)
Attempt on behalf of any Competitor to entice or otherwise cause any third party
to withdraw, curtail or cease doing business with the Company (or any Affiliate
thereof), specifically including customers, vendors, independent contractors and
other third-party entities;

(iii)
Except in the course of the Executive’s employment and for the benefit of the
Company, disclose to any person or entity the identities, contacts or
preferences of any customers of the Company (or any Affiliate thereof), or the
identity of any other persons or entities having business dealings with the
Company (or any Affiliate thereof);

(iv)
Induce any individual who has been employed by or had provided services to the
Company (or any Affiliate thereof) within the six (6) month period immediately
preceding the effective date of Executive’s separation to terminate such
relationship with the Company (or any Affiliate thereof);

(v)
Assist, coordinate or otherwise offer employment to, accept employment inquiries
from, or employ any individual who is or had been employed by the Company (or
any Affiliate thereof) at any time within the six (6) month period immediately
preceding such offer, or inquiry;






--------------------------------------------------------------------------------





(vi)
Communicate or indicate in any way to any customer of the Company (or any
Affiliate thereof), prior to formal separation from the Company, any interest,
desire, plan, or decision to separate from the Company; other than by way of
long term retirement plans; or

(vii)
Otherwise attempt on behalf of any Competitor to directly or indirectly
interfere with the Company’s business, the business of any of the Companies or
their relationship with their employees, consultants, independent contractors or
customers.

(f)
Limited Non-Compete. For the above-stated reasons, and as a condition of
employment to the fullest extent permitted by law, Executive agrees during the
Relevant Non‑Compete Period not to directly or indirectly engage in the
following competitive activities:

(i)
Executive shall not have any ownership interest in, work for, advise, consult,
or have any business connection or business or employment relationship in any
competitive capacity with any Competitor unless Executive provides written
notice to the Company of such relationship prior to entering into such
relationship and, further, provides sufficient written assurances to the
Company’s satisfaction that such relationship will not jeopardize the Company’s
legitimate interests or otherwise violate the terms of this Agreement;

(ii)
Executive shall not engage in any research, development, production, sale or
distribution of any Competitive Products on behalf of a Competitor;

(iii)
Executive shall not market, sell, or otherwise offer or provide any Competitive
Products within any Geographic Territory on behalf of a Competitor; or

(iv)
Executive shall not distribute, market, sell or otherwise offer or provide any
Competitive Products to any customer of the Company on behalf of a Competitor.

(g)
Non-Disparagement. Executive agrees not to make any written or oral statement
that may defame, disparage or cast in a negative light so as to do harm to the
personal or professional reputation of (i) the Company, (ii) its Executives,
officers, directors or trustees or (iii) the services and/or products provided
by the Company and its subsidiaries or affiliate entities. Similarly, in
response to any written inquiry from any prospective employer or in connection
with a written inquiry in connection with any future business relationship
involving Executive, the Company agrees not to provide any information, and the
senior officers shall not make any written or oral statement, that may defame,
disparage or cast in a negative light so as to do harm to the personal or
professional reputation of Executive. The Parties acknowledge, however, that
nothing contained herein shall be construed to prevent or prohibit the Company
or the Executive from providing truthful information in response to any






--------------------------------------------------------------------------------





court order, discovery request, subpoena or other lawful request, rebutting
statements by others or making normal competitive-type statements.
(h)
Further Covenants.

(i)
The U.S. Defend Trade Secrets Act of 2016 (“DTSA”) provides that an individual
shall not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that (A) is made in confidence
to a federal, state or local government official, either directly or indirectly,
or to an attorney, and solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal. In
addition, the DTSA provides that an individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual files any document
containing the trade secret under seal and does not disclose the trade secret,
except pursuant to court order. Accordingly, the Parties have the right to
disclose in confidence trade secrets to federal, state, and local government
officials, or to an attorney, for the sole purpose of reporting or investigating
a suspected violation of law. The parties also have the right to disclose trade
secrets in a document filed in a lawsuit or other proceeding, but only if the
filing is made under seal and protected from public disclosure.

(ii)
Nothing in this Agreement prevents Executive from providing, without prior
notice to the Company, information to governmental authorities regarding
possible legal violations or otherwise testifying or participating in any
investigation or proceeding by any governmental authorities regarding possible
legal violations, and for purpose of clarity Executive is not prohibited from
providing information voluntarily to the United States Securities and Exchange
Commission pursuant to Section 21F of the Exchange Act.

(i)
Acknowledged Need for Limited Restrictive Covenants. Executive acknowledges that
the Companies have spent and will continue to expend substantial amounts of
time, money and effort to develop their business strategies, Confidential
Information, customer identities and relationships, goodwill and Executive
relationships, and that Executive will benefit from these efforts. Further,
Executive acknowledges the inevitable use of, or near-certain influence by
Executive’s knowledge of, the Confidential Information disclosed to Executive
during the course of employment if Executive is allowed to compete against the
Company in an unrestricted manner and that such use would be unfair and
extremely detrimental to the Company. Accordingly, based on these legitimate
business reasons, Executive acknowledges each of the Companies’ need to protect
their legitimate business interests by reasonably restricting Executive’s
ability to compete with the Company on a limited basis or solicit its employees
or customers, in each case, as provided herein.






--------------------------------------------------------------------------------





(j)
Non-Compete Definitions. For purposes of this Agreement, the Parties agree that
the following terms shall apply:

(i)
“Affiliate” includes any parent, subsidiary, joint venture, sister company, or
other entity controlled, owned, managed or otherwise associated with the
Company;

(ii)
“Assigned Customer Base” shall include all accounts or customers formally
assigned to Executive within a given territory or geographical area or contacted
by Executive at any time during the eighteen (18) month period preceding
Executive’s date of separation;

(iii)
“Competitive Products” shall include any product or service that directly or
indirectly competes with, is substantially similar to, or serves as a reasonable
substitute for, any product or service in research, development or design, or
manufactured, produced, sold or distributed by the Company;

(iv)
“Competitor” shall mean the list of companies on Exhibit B, which can be changed
at any time prior to 90 days before termination of employment by or of Executive
by written notice to Executive, so long as the list does not exceed fifteen (15)
companies and each of which is a material competitor of the Company.

(v)
“Directly or indirectly” shall be construed such that the foregoing restrictions
shall apply equally to Executive whether performed individually or as a partner,
shareholder, officer, director, manager, Executive, salesperson, independent
contractor, broker, agent, or consultant for any other individual, partnership,
firm, corporation, company, or other entity engaged in such conduct.

(vi)
“Geographic Territory” shall include any territory in which the Company has
provided any services or sold any products at any time during the twenty-four
(24) month period preceding Executive’s date of separation;

(vii)
“Relevant Non-Compete Period” shall include the period of Executive’s employment
with the Company as well as a period of twelve (12) months after such employment
is terminated, regardless of the reason for such termination provided.

(k)
Consent to Reasonableness. In light of the above-referenced concerns, including
Executive’s knowledge of and access to the Companies’ Confidential Information,
Executive acknowledges that the terms of such restrictive covenants are
reasonable and necessary to protect the Company’s legitimate business interests
and will not unreasonably interfere with Executive’s ability to obtain alternate
employment. As such, Executive hereby agrees that such restrictions are valid
and enforceable, and affirmatively waives any argument or defense to the
contrary. Executive acknowledges that this limited noncompetition provision is
not an attempt to prevent Executive from obtaining other employment in violation
of IC § 22-5-3-1 or any






--------------------------------------------------------------------------------





other similar statute. Executive further acknowledges that the Company may need
to take action, including litigation, to enforce this limited non-competition
provision, which efforts the Parties stipulate shall not be deemed an attempt to
prevent Executive from obtaining other employment.
(l)
Survival of Restrictive Covenants. Executive acknowledges that the above
restrictive covenants shall survive the termination of this Agreement and the
termination of Executive’s employment for any reason. Executive further
acknowledges that any alleged breach by the Company of any contractual,
statutory or other obligation shall not excuse or terminate the obligations
hereunder or otherwise preclude the Company from seeking injunctive or other
relief. Rather, Executive acknowledges that such obligations are independent and
separate covenants undertaken by Executive for the benefit of the Company.

(m)
Post-Termination Notification. For the duration of Executive’s Relevant
Non-Compete Period or other restrictive covenant period, whichever is longer,
Executive agrees to promptly notify the Company no later than five (5) business
days of Executive’s acceptance of any employment or consulting engagement. Such
notice shall include sufficient information to ensure Executive compliance with
Executive’s non-compete obligations and must include at a minimum the following
information: (i) the name of the employer or entity for which Executive is
providing any consulting services; (ii) a description of Executive’s intended
duties; and (iii) the anticipated start date. Such information is required to
ensure Executive’s compliance with Executive’s non-compete obligations as well
as all other applicable restrictive covenants. Such notice shall be provided in
writing to the Office of SVP, Corporate Secretary and Chief Legal Officer at 130
East Randolph Street, Suite 1000, Chicago, Illinois 60601. Failure to timely
provide such notice shall be deemed a material breach of this Agreement and
entitle the Company to return of any Severance paid to Executive plus attorneys’
fees. Executive further consents to the Company’s notification to any new
employer of Executive’s rights and obligations under this Agreement.

(n)
Scope of Restrictions. If the scope of any restriction contained in any
preceding paragraphs of this Agreement is deemed too broad to permit enforcement
of such restriction to its fullest extent, then such restriction shall be
enforced to the maximum extent permitted by law, and Executive hereby consents
and agrees that such scope may be judicially modified accordingly in any
proceeding brought to enforce such restriction.

(o)
Specific Enforcement/Injunctive Relief. Executive agrees that it would be
difficult to measure any damages to the Company from a breach of the
above-referenced restrictive covenants, but acknowledges that the potential for
such damages would be great, incalculable and irremediable, and that monetary
damages alone would be an inadequate remedy. Accordingly, Executive agrees that
the Company shall be entitled to immediate injunctive relief against such
breach, or threatened breach, in any court having jurisdiction. In addition, if
Executive violates any such restrictive covenant, Executive agrees that the
period of such violation shall be added to the






--------------------------------------------------------------------------------





term of the restriction. In determining the period of any violation, the Parties
stipulate that in any calendar month in which Executive engages in any activity
in violation of such provisions, Executive shall be deemed to have violated such
provision for the entire month, and that month shall be added to the duration of
the non-competition provision. Executive acknowledges that the remedies
described above shall not be the exclusive remedies, and the Company may seek
any other remedy available to it either in law or in equity, including, by way
of example only, statutory remedies for misappropriation of trade secrets, and
including the recovery of compensatory or punitive damages. Executive further
agrees that the Company shall be entitled to an award of all costs and
attorneys’ fees incurred by it in any attempt to enforce the terms of this
Agreement if the Company prevails.
(p)
Publicly Traded Stock. The Parties agree that nothing contained in this
Agreement shall be construed to prohibit Executive from investing Executive’s
personal assets in any stock or corporate security traded or quoted on a
national securities exchange or national market system provided, however, such
investments do not require any services on the part of Executive in the
operation or the affairs of the business or otherwise violate the Company’s code
of ethics.

14.
Notice of Claim and Contractual Limitations Period. Executive acknowledges the
Company’s need for prompt notice, investigation, and resolution of any claims
that may be filed against it due to the number of relationships it has with
employees and others (and due to the turnover among such individuals with
knowledge relevant to any underlying claim). Accordingly, Executive agrees prior
to initiating any litigation of any type (including, but not limited to,
employment discrimination litigation, wage litigation, defamation, or any other
claim) to notify the Company, within one hundred and eighty (180) days after the
claim accrued, by sending a certified letter addressed to the Company’s General
Counsel setting forth: (a) claimant’s name, address, and phone; (b) the name of
any attorney representing Executive; (c) the nature of the claim; (d) the date
the claim arose; and (e) the relief requested. This provision is in addition to
any other notice and exhaustion requirements that might apply. For any dispute
or claim of any type against the Company (including but not limited to
employment discrimination litigation, wage litigation, defamation, or any other
claim), Executive must commence legal action within the shorter of one (1) year
of accrual of the cause of action or such shorter period that may be specified
by law.

15.
Non-Jury Trials. Notwithstanding any right to a jury trial for any claims,
Executive waives any such right to a jury trial, and agrees that any claim of
any type (including but not limited to employment discrimination litigation,
wage litigation, defamation, or any other claim) lodged in any court will be
tried, if at all, without a jury.

16.
Choice of Forum. Executive acknowledges that the Company is primarily based in
Indiana, and Executive understands and acknowledges the Company’s desire and
need to defend any litigation against it in Illinois. Accordingly, the Parties
agree that any claim of any type brought by Executive against the Company or any
of its employees or agents must be maintained only in a court sitting in Cook
County, Illinois, or, if a federal court, the Northern District of Illinois.
Executive further understands and acknowledges that in the event the Company
initiates litigation against Executive, the Company may need to prosecute such






--------------------------------------------------------------------------------





litigation in such state where the Executive is subject to personal
jurisdiction. Accordingly, for purposes of enforcement of this Agreement,
Executive specifically consents to personal jurisdiction in the State of
Illinois.
17.
Choice of Law. This Agreement shall be deemed to have been made within the
County of Cook, State of Illinois and shall be interpreted and construed in
accordance with the laws of the State of Illinois. Any and all matters of
dispute of any nature whatsoever arising out of, or in any way connected with
the interpretation of this Agreement, any disputes arising out of the Agreement
or the employment relationship between the Parties hereto, shall be governed by,
construed by and enforced in accordance with the laws of the State of Illinois
without regard to any applicable state’s choice of law provisions.

18.
Titles. Titles are used for the purpose of convenience in this Agreement and
shall be ignored in any construction of it.

19.
Severability. The Parties agree that each and every paragraph, sentence, clause,
term and provision of this Agreement is severable and that, in the event any
portion of this Agreement is adjudged to be invalid or unenforceable, the
remaining portions thereof shall remain in effect and be enforced to the fullest
extent permitted by law. Further, should any particular clause, covenant, or
provision of this Agreement be held unreasonable or contrary to public policy
for any reason, the Parties acknowledge and agree that such covenant, provision
or clause shall automatically be deemed modified such that the contested
covenant, provision or clause will have the closest effect permitted by
applicable law to the original form and shall be given effect and enforced as so
modified to whatever extent would be reasonable and enforceable under applicable
law.

20.
Assignment-Notices. The rights and obligations of the Company under this
Agreement shall inure to its benefit, as well as the benefit of its parent,
subsidiary, successor and affiliated entities, and shall be binding upon the
successors and assigns of the Company. This Agreement, being personal to
Executive, cannot be assigned by Executive, but Executive’s personal
representative shall be bound by all its terms and conditions. Any notice
required hereunder shall be sufficient if in writing and mailed to the last
known residence of Executive or to the Company at its principal office with a
copy mailed to the Office of the General Counsel.

21.
Amendments and Modifications. Except as specifically provided herein, no
modification, amendment, extension or waiver of this Agreement or any provision
hereof shall be binding upon the Company or Executive unless in writing and
signed by both Parties. The waiver by the Company or Executive of a breach of
any provision of this Agreement shall not be construed as a waiver of any
subsequent breach. Nothing in this Agreement shall be construed as a limitation
upon the Company’s right to modify or amend any of its manuals or policies in
its sole discretion and any such modification or amendment which pertains to
matters addressed herein shall be deemed to be incorporated herein and made a
part of this Agreement.

22.
Outside Representations. Executive represents and acknowledges that in signing
this Agreement Executive does not rely, and has not relied, upon any
representation or statement made by the Company or by any of the Company’s
employees, officers, agents, stockholders,






--------------------------------------------------------------------------------





directors or attorneys with regard to the subject matter, basis or effect of
this Agreement other than those specifically contained herein.
23.
Other Remedies. The Executive agrees to execute and be bound by the terms and
conditions of the Company’s Limited Recapture Agreement, and any applicable
laws, rules and regulations.

24.
Voluntary and Knowing Execution. Executive acknowledges that Executive has been
offered a reasonable amount of time within which to consider and review this
Agreement; that Executive has carefully read and fully understands all of the
provisions of this Agreement; and that Executive has entered into this Agreement
knowingly and voluntarily, with the assistance of counsel.

25.
Liability Insurance. The Company shall cover the Executive under directors and
officers liability insurance both during and, while potential liability exists,
after the term of this Agreement in the same amount and to the same extent as
the Company covers its other officers and non-independent directors.

26.
Tax Matters.

(a)
Withholding. The Company may withhold from any and all amounts payable under
this Agreement or otherwise such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.

(b)
Code Section 409A Notification. Executive acknowledges that Executive has been
advised of the American Jobs Creation Act of 2004, which includes Internal
Revenue Code Section 409A, and the regulations and guidance promulgated
thereunder (collectively “Code Section 409A”), and which also significantly
changed the taxation of nonqualified deferred compensation plans and
arrangements.

(i)
The intent of the parties is that payments and benefits under this Agreement
comply with, or be exempt from, Code Section 409A and, accordingly, to the
maximum extent permitted, this Agreement shall be interpreted to be in
accordance therewith. If any provision of this Agreement (or of any award of
compensation, including equity compensation or benefits) would cause the
Executive to incur any additional tax or interest under Code Section 409A, the
Company shall, after consulting with the Executive, reform such provision to try
to comply with Code Section 409A through good faith modifications to the minimum
extent reasonably appropriate to conform with Code Section 409A. To the extent
that any provision hereof is modified in order to comply with Code Section 409A,
such modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to the
Executive and the Company of the applicable provision without violating the
provisions of Code Section 409A.

(ii)
A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of






--------------------------------------------------------------------------------





any amounts or benefits upon or following a termination of employment that are
considered “nonqualified deferred compensation” under Code Section 409A unless
such termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” If the Executive is deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Code Section 409A(a)(2)(B), then with regard to any payment that is considered
non-qualified deferred compensation under Code Section 409A payable on account
of a “separation from service,” and with regard to which an exemption from such
section does not apply, such payment or benefit shall be made or provided at the
date which is the earlier of (A) the expiration of the six (6)-month period
measured from the date of such “separation from service” of the Executive, and
(B) the date of the Executive’s death (the “Delay Period”). Upon the expiration
of the Delay Period, all payments and benefits delayed pursuant to this
Paragraph 26(b)(ii) (whether they would have otherwise been payable in a single
sum or in installments in the absence of such delay) shall be paid or reimbursed
to the Executive in a lump sum, and any remaining payments and benefits due
under this Agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein.
(iii)
With regard to any provision herein that provides for reimbursement of costs and
expenses or in-kind benefits, except as permitted by Code Section 409A, (A) the
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchange for another benefit, (B) the amount of expenses eligible for
reimbursement, or in-kind benefits provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided in any other taxable year, and (C) such payments shall be made on or
before the last day of Executive’s taxable year following the taxable year in
which the expense occurred.

(iv)
For purposes of Code Section 409A, the Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. In no event may the
Executive, directly or indirectly, designate the calendar year of any payment to
be made under this Agreement that is considered nonqualified deferred
compensation. In no event shall the timing of Executive’s execution of a
Release, directly or indirectly, result in the Executive designating the
calendar year of payment, and if a payment that is subject to execution of the
Release could be made in more than one taxable year, payment shall be made in
the later taxable year.

(v)
Executive acknowledges that, notwithstanding anything contained herein to the
contrary, both Parties shall be independently responsible for assessing their
own risks and liabilities under Code Section 409A that may be associated with
any payment made under the terms of this Agreement or any other






--------------------------------------------------------------------------------





arrangement which may be deemed to trigger Code Section 409A. Further, the
Parties agree that each shall independently bear responsibility for any and all
taxes, penalties or other tax obligations as may be imposed upon them in their
individual capacity as a matter of law.
27.
Entire Agreement. This Agreement constitutes the entire employment agreement
between the Parties hereto concerning the subject matter hereof and shall
supersede all prior and contemporaneous agreements between the Parties in
connection with the subject matter of this Agreement. Nothing in this Agreement,
however, shall affect any separately‑executed written agreement addressing any
other issues. For the avoidance of doubt, if the Executive receives any
severance compensation pursuant to a change in control agreement or any other
severance plan or program, such agreement’s terms regarding severance
compensation will control and will be in place of any severance payments as may
be provided under Paragraph 10(d) of this Agreement.

Counterparts. This Agreement may be executed in separate counterparts, each of
which shall be deemed to be an original and both of which taken together shall
constitute one and the same agreement.
 
IN WITNESS WHEREOF, the Parties have signed this Agreement effective as of the
day and year first above written.




EXECUTIVE
HILL-ROM HOLDINGS, INC.
Signed: __________________________
Name: Carlos Alonso Marum
Dated: ___________________________
By: _____________________________
Title: Chief Human Resources Officer
Dated: ___________________________





CAUTION: READ BEFORE SIGNING





























--------------------------------------------------------------------------------





Exhibit A
SAMPLE SEPARATION AND RELEASE AGREEMENT
THIS SEPARATION AND RELEASE AGREEMENT (“Agreement”) is entered into by and
between ______________ (“Executive”) and Hill-Rom Holdings, Inc. (together with
its subsidiaries and affiliates, the “Company”).
WHEREAS, Executive’s amended and restated employment agreement with the Company,
dated _____________, 2018 ([as amended from time to time], the “Employment
Agreement”), provides for certain post-termination payments and benefits to
Executive pursuant to Paragraph 10(d) (the “Severance Benefits”), subject to
Executive executing and not revoking a release of claims against the Company.
NOW, THEREFORE, in consideration of the mutual promises and obligations set
forth in the Employment Agreement and this Agreement, and in consideration for
the Severance Benefits, and for other good and valuable consideration, the
sufficiency of which is hereby recognized by the Company and Executive
(collectively referred to as the “Parties”) agree as follows:
1.
Executive’s active employment by the Company shall terminate effective
____________, 20__ (the “Effective Termination Date”). Except as specifically
provided by this Agreement, or in any other non-employment agreement that may
exist between the Company and Executive, Executive agrees that the Company shall
have no other obligations or liabilities to Executive following Executive’s
Effective Termination Date and that Executive’s receipt of the Severance
Benefits shall constitute a complete settlement, satisfaction and waiver of any
and all claims Executive may have against the Company.

2.
Executive further submits, and the Company hereby accepts, Executive’s
resignation as an Executive, officer and director, as of Executive’s Effective
Termination Date for any position Executive may hold. The Parties agree that
this resignation shall apply to all such positions Executive may hold with the
Company or any parent thereof. Executive agrees to execute any documents needed
to effectuate such resignation. Executive further agrees to take whatever steps
are necessary to facilitate and ensure the smooth transition of Executive’s
duties and responsibilities to others.

3.
The Company agrees to provide Executive Severance Benefits on the termination of
Executive’s employment, as provided for in Paragraph 10(d) of Executive’s
Employment Agreement.

4.
The Company further agrees to provide Executive with limited out-placement
counseling with a company of its choice provided that Executive participates in
such counseling immediately following termination of employment. Notwithstanding
anything in this Paragraph 4 to the contrary, the out-placement counseling shall
not be provided after the last day of the second calendar year following the
calendar year in which termination of employment occurs.

5.
In exchange for the Severance Benefits, Executive on behalf of
[himself/herself], [his/her] heirs, representatives, agents and assigns, [and
anyone acting or claiming on [his/her] or their joint or several behalf,] hereby
RELEASES, INDEMNIFIES, HOLDS HARMLESS,






--------------------------------------------------------------------------------





and FOREVER DISCHARGES (a) Hill-Rom Holdings, Inc., (b) its parent, subsidiary
or affiliated entities, (c) in such capacity, all of their present or former
directors, officers, employees, shareholders, trustees and agents, as well as,
(d) all predecessors, successors and assigns thereof from any and all actions,
charges, claims, demands, damages or liabilities of any kind or character
whatsoever, known or unknown, which Executive now has or may have had through
the effective date of this Agreement.
6.
Without limiting the generality of the foregoing release, it shall include: (a)
all claims or potential claims arising under any federal, state or local
employment law or statute, including, but not limited to, Title VII of the Civil
Rights Act(s) of 1964 and 1991, the Americans with Disabilities Act (ADA), the
Age Discrimination in Employment Act (ADEA), the Older Workers Benefit
Protection Act (OWBPA), the Family and Medical Leave Act (FMLA), the Worker
Adjustment and Retraining Notification Act (WARN) or the Uniformed Services
Employment and Reemployment Rights Act (USERRA), the Illinois Human Rights Act,
as amended, applicable state civil rights law(s), or applicable state employment
law(s); (b) any claims on account of, arising out of or in any way connected
with Executive’s employment with the Company or leaving of that employment; (c)
any claims alleged or which could have been alleged in any charge or complaint
against the Company; (d) any claims relating to the conduct of any Executive,
officer, director, agent or other representative of the Company; (e) any claims
of discrimination, harassment or retaliation on any basis; (f) any claims
arising from any legal restrictions on an employer’s right to separate its
Executives; (g) any claims for personal injury, compensatory or punitive damages
or other forms of relief; and (h) all other causes of action sounding in
contract, tort or other common law basis, including (i) the breach of any
alleged oral or written contract, (ii) negligent or intentional
misrepresentations, (iii) wrongful discharge, (iv) just cause dismissal, (v)
defamation, (vi) interference with contract or business relationship or (vii)
negligent or intentional infliction of emotional distress.

7.
Executive further agrees and covenants not to sue the Company or any entity or
individual subject to this Agreement with respect to any claims, demands,
liabilities or obligations released by this Agreement provided, however, that
nothing contained in this Agreement shall:

a.
prevent Executive from filing an administrative charge with the Equal Employment
Opportunity Commission or any other federal state or local agency, or the United
States Securities and Exchange Commission (“SEC”) Whistleblower unit or
participating in investigations by those entities; or

b.
prevent employee from challenging, under the Older Worker’s Benefit Protection
Act (29 U.S.C. § 626), the knowing and voluntary nature of Executive’s release
of any age claims in this Agreement in court or before the Equal Employment
Opportunity Commission.

8.
Notwithstanding Executive’s right to file an administrative charge with the
EEOC, the SEC’s Whistleblower unit, or any other federal, state, or local
agency, Executive agrees that with Executive’s release of claims in this
Agreement, Executive has waived any right Executive may have to recover monetary
or other personal relief in any proceeding based in whole or in part on claims
released by Executive in this Agreement. For example, Executive waives






--------------------------------------------------------------------------------





any right to monetary damages or reinstatement if an administrative charge is
brought against the Company whether by Executive, the EEOC, or any other person
or entity, including but not limited to any federal, state, or local agency.
Further, with Executive’s release of claims in this Agreement, Executive
specifically assigns to the Company Executive’s right to any recovery arising
from any such proceeding.
9.
The U.S. Defend Trade Secrets Act of 2016 (“DTSA”) provides that an individual
shall not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that (a) is made in confidence
to a federal, state or local government official, either directly or indirectly,
or to an attorney, and solely for the purpose of reporting or investigating a
suspected violation of law; or (b) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal. In
addition, the DTSA provides that an individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual files any document
containing the trade secret under seal and does not disclose the trade secret,
except pursuant to court order. Accordingly, the Parties have the right to
disclose in confidence trade secrets to federal, state, and local government
officials, or to an attorney, for the sole purpose of reporting or investigating
a suspected violation of law. The parties also have the right to disclose trade
secrets in a document filed in a lawsuit or other proceeding, but only if the
filing is made under seal and protected from public disclosure.

10.
Insofar as this Agreement pertains to the release of Executive’s claims, if any,
under the ADEA or other civil rights laws, the Parties acknowledge that it is
their mutual and specific intent that the above waiver fully complies with the
requirements of the OWBPA and any similar law governing release of claims.
Accordingly, Executive hereby acknowledges that:

a.
Executive has carefully read and fully understands all of the provisions of this
Agreement and that Executive has entered into this Agreement knowingly and
voluntarily;

b.
The Severance Benefits offered in exchange for Executive’s release of claims
exceed in kind and scope that to which Executive would have otherwise been
legally entitled absent the execution of this Agreement;

c.
Prior to signing this Agreement, Executive had been advised, and is being
advised by this Agreement, to consult with an attorney of Executive’s choice
concerning its terms and conditions; and

d.
Executive has been offered at least twenty-one (21) days within which to review
and consider this Agreement.

11.
[ADD THIS LANGUAGE IF THE EMPLOYEE IS IN CALIFORNIA] Executive specifically
acknowledges that, as a condition of this Agreement, Executive expressly
releases all rights and claims that Executive knows about as well as those
Executive may not know about. Executive expressly waives all rights under
Section 1542 of the Civil Code of the State of California, which reads as
follows:






--------------------------------------------------------------------------------





a.
“A general release does not extend to claims which the creditor does not know or
suspect to exist in Executive’s favor at the time of executing the release which
if known, must have materially affected Executive’s settlement with the debtor.”

b.
Notwithstanding the provision by Section 1542, and for the purpose of
implementing a full and complete release and discharge of the Company as set
forth above, Executive expressly acknowledges that this Agreement is intended to
include and does in its effect, without limitation, include all claims which
Executive does not know or suspect to exist in Executive’s favor at the time of
signing this Agreement and that this Agreement expressly contemplates the
extinguishment of all such claims.

12.
The Parties agree that this Agreement shall not become effective and enforceable
until the date this Agreement is signed by both Parties or seven (7) calendar
days after its execution by Executive, whichever is later. Executive may revoke
this Agreement for any reason by providing written notice of such intent to the
Company within seven (7) days after Executive has signed this Agreement, thereby
forfeiting Executive’s right to receive any Severance Benefits provided
hereunder and rendering this Agreement null and void in its entirety.

13.
Executive affirms that, as of the date of execution of this Agreement, Executive
has filed no lawsuit, charge, claim or complaint with any governmental agency or
in any court against the Company or the releasees described in Paragraph 5
herein.

14.
The provisions of Paragraphs 13 (Restrictive Covenants); 15 (Non-Jury Trials);
16 (Choice of Forum); 17 (Choice of Law); and 26 (Tax Matters) of the Employment
Agreement are hereby expressly incorporated by reference.

15.
The Parties agree that nothing contained herein shall purport to waive or
otherwise affect any of Executive’s rights or claims that may arise after
Executive signs this Agreement. It is further understood by the Parties that
nothing in this Agreement shall affect any rights Executive may have under any
Company sponsored deferred compensation program, equity award agreement, and/or
retirement plan provided by the Company as of the date of Executive’s
termination, such items to be governed exclusively by the terms of the
applicable agreements or plan documents.

16.
Similarly, notwithstanding any provision contained herein to the contrary, this
Agreement shall not constitute a waiver or release or otherwise affect
Executive’s rights with respect to any vested benefits, any rights Executive has
to benefits which cannot be waived by law, any coverage provided under any
Directors and Officers (“D&O”) policy, any rights Executive may have under any
indemnification agreement Executive has with the Company prior to the date
hereof, any rights Executive has as a shareholder, or any claim for breach of
this Agreement, including, but not limited to the benefits promised by the terms
of this Agreement.

17.
[Option A] Executive acknowledges that Executive’s termination and the Severance
Benefits offered hereunder were based on an individual determination and were
not offered in conjunction with any group termination or group severance program
and waives any claim to the contrary.






--------------------------------------------------------------------------------





[Option B] Executive represents and agrees that Executive has been provided
relevant cohort information based on the information available to the Company as
of the date this Agreement was tendered to Executive. This information is
attached hereto as Schedule A. The Parties acknowledge that simply providing
such information does not mean and should not be interpreted to mean that the
Company was obligated to comply with 29 C.F.R. § 1625.22(f).
18.
Executive hereby affirms and acknowledges Executive’s continued obligations to
comply with the post-termination covenants contained in Executive’s Employment
Agreement, including but not limited to, the non-compete, trade secret and
confidentiality provisions. Executive acknowledges that a copy of the Employment
Agreement has been provided to Executive and, to the extent not inconsistent
with the terms of this Agreement or applicable law, the terms thereof shall be
incorporated herein by reference. Executive acknowledges that the restrictions
contained therein are valid and reasonable in every respect and are necessary to
protect the Company’s legitimate business interests. Executive hereby
affirmatively waives any claim or defense to the contrary.

19.
Executive hereby consents and authorizes the Company to deduct as an offset from
the Severance Benefits, so long as the deduction is not taken from nonqualified
deferred compensation under the definition of Code Section 409A, the value of
any Company property not returned or returned in a damaged condition as well as
any monies paid by the Company on Executive’s behalf (e.g., payment of any
outstanding credit card).

20.
Executive agrees to cooperate with the Company in connection with any pending or
future litigation, proceeding or other matter which has been or may be brought
against or by the Company before any agency, court, or other tribunal and
concerning or relating in any way to any matter falling within Executive’s
knowledge or former area of responsibility. Executive agrees to immediately
notify the Company, through the Office of the General Counsel, in the event
Executive is contacted by any outside attorney (including paralegals or other
affiliated parties) with regard to matters related to Executive’s employment
with the Company unless (i) the Company is represented by the attorney, (ii)
Executive is represented by the attorney for the purpose of protecting
Executive’s personal interests or (iii) the Company has been advised of and has
approved such contact. Executive agrees to provide reasonable assistance and
completely truthful testimony in such matters including, without limitation,
facilitating and assisting in the preparation of any underlying defense,
responding to discovery requests, preparing for and attending deposition(s) as
well as appearing in court to provide truthful testimony. The Company agrees to
reimburse Executive for all reasonable out of pocket expenses incurred at the
request of the Company associated with such assistance and testimony.

21.
EXECUTIVE SPECIFICALLY AGREES AND UNDERSTANDS THAT THE EXISTENCE AND TERMS OF
THIS AGREEMENT ARE STRICTLY CONFIDENTIAL AND THAT SUCH CONFIDENTIALITY IS A
MATERIAL TERM OF THIS AGREEMENT. Accordingly, except as required by law or
unless authorized to do so by the Company in writing, Executive agrees that
Executive shall not communicate, display or otherwise reveal any of the contents
of this Agreement to anyone other than Executive’s spouse, legal counsel or
financial advisor provided, however, that they are first advised of the
confidential nature of this Agreement and Executive obtains their agreement






--------------------------------------------------------------------------------





to be bound by the same. The Company agrees that Executive may respond to
legitimate inquiries regarding the termination of Executive’s employment by
stating that the Parties have terminated their relationship on an amicable basis
and that the Parties have entered into a confidential release agreement that
prohibits Executive from further discussing the specifics of Executive’s
separation. Nothing contained herein shall be construed to prevent Executive
from discussing or otherwise advising subsequent employers of the existence of
any obligations as set forth in Executive’s Employment Agreement. Further,
nothing contained herein shall be construed to limit or otherwise restrict the
Company’s ability to disclose the terms and conditions of this Agreement as may
be required by business necessity.
22.
In the event that Executive breaches or threatens to breach any provision of
this Agreement or the Employment Agreement, Executive agrees that the Company
shall be entitled to seek any and all equitable and legal relief provided by
law, specifically including immediate and permanent injunctive relief. Executive
hereby waives any claim that the Company has an adequate remedy at law. In
addition, and to the extent not prohibited by law, Executive agrees that the
Company shall be entitled to discontinue providing any additional Severance
Benefits upon such breach. Executive agrees that the foregoing relief shall not
be construed to limit or otherwise restrict the Company’s ability to pursue any
other remedy provided by law, including the recovery of any actual, compensatory
or punitive damages. Moreover, if Executive pursues any claims against the
Company subject to the foregoing release provisions of this Agreement, Executive
agrees to immediately reimburse the Company for the value of all benefits
received under this Agreement to the fullest extent permitted by law.

23.
Similarly, in the event that the Company breaches or threatens to breach any
provision of this Agreement, Executive shall be entitled to seek any and all
equitable or other available relief provided by law, specifically including
immediate and permanent injunctive relief. In the event Executive is wholly
unsuccessful, the Company shall be entitled to an award of its costs and
attorneys’ fees.

24.
Both Parties acknowledge that this Agreement is entered into solely for the
purpose of terminating Executive’s employment relationship with the Company on
an amicable basis and shall not be construed as an admission of liability or
wrongdoing by the Company or Executive, both Parties having expressly denied any
such liability or wrongdoing.

25.
Each of the promises and obligations shall be binding upon and shall inure to
the benefit of the heirs, executors, administrators, assigns and successors in
interest of each of the Parties.

26.
Executive hereby represents and warrants that Executive has not previously
assigned or purported to assign or transfer to any person or entity any of the
claims or causes of action herein released.

27.
The Parties agree that each and every paragraph, sentence, clause, term and
provision of this Agreement is severable and that, if any portion of this
Agreement should be deemed not enforceable for any reason, such portion shall be
stricken and the remaining portion or portions thereof should continue to be
enforced to the fullest extent permitted by applicable law.






--------------------------------------------------------------------------------





28.
This Agreement shall be governed by and interpreted in accordance with the laws
of the State of Illinois without regard to any applicable state’s choice of law
provisions.

29.
Executive represents and acknowledges that in signing this Agreement Executive
does not rely, and has not relied, upon any representation or statement made by
the Company or by any of the Company’s Executives, officers, agents,
stockholders, directors or attorneys with regard to the subject matter, basis or
effect of this Agreement other than those specifically contained herein.

30.
This Agreement represents the entire agreement between the Parties concerning
the subject matter hereof, shall supersede any and all prior agreements which
may otherwise exist between them concerning the subject matter hereof
(specifically excluding, however, the post-termination obligations contained in
an Executive’s Employment Agreement, any obligations contained in an existing
and valid indemnity agreement of change in control or any obligation contained
in any other legally-binding document), and shall not be altered, amended,
modified or otherwise changed except by a writing executed by both Parties.

31.
This Agreement may be executed in separate counterparts, each of which shall be
deemed to be an original and both of which taken together shall constitute one
and the same agreement.

PLEASE READ CAREFULLY. THIS RELEASE
AGREEMENT INCLUDES A COMPLETE RELEASE OF ALL
KNOWN AND UNKNOWN CLAIMS.



































































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have themselves signed, or caused a duly
authorized agent thereof to sign, this Agreement on their behalf and thereby
acknowledge their intent to be bound by its terms and conditions.
[EXECUTIVE]
COMPANY NAME
Signed: _________________________
Printed: _________________________
Dated: __________________________
By: ____________________________
Title: ___________________________
Dated: __________________________












































































--------------------------------------------------------------------------------





Exhibit B


LIST OF COMPETITORS


Getinge Group, Arjo Huntleigh (Getinge Spin-Off), Heine Optotechnik, Linet,
Midmark, Mindray, Mizhuo/OSI, Omron Healthcare, Paramount Bed Company, Ltd.,
Riester, Schiller, Skytron, Steris Corporation, Stryker Corporation, Vocera,
including, for the avoidance of doubt and in each case, parents, subsidiaries
and affiliates.













